Citation Nr: 9928210	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  99-03 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private inpatient hospital care for the veteran 
from February 16, 1998 through March 13, 1998.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran had essentially continuous active duty from June 
1948 through May 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 letter determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The claim of entitlement to reimbursement or payment for the 
cost of unauthorized private inpatient hospital care for the 
veteran from February 16, 1998 through March 13, 1998, is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to reimbursement or payment for the 
cost of unauthorized private inpatient hospital care for the 
veteran from February 16, 1998 through March 13, 1998, is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's Estate is seeking payment of unauthorized 
medical expenses incurred during a hospitalization of the 
veteran in February and March 1998 on the basis that the 
veteran had a medical emergency, and that it was not feasible 
for him to travel to a VA medical center (VAMC).

The Board notes that it is neither contended by the veteran's 
Estate nor suggested by the evidence that the private medical 
treatment at issue here was previously authorized by the VA. 
Therefore, in order for the claim to establish entitlement to 
reimbursement or payment of the cost of unauthorized medical 
expenses to be well-grounded, three criteria must be 
satisfied.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (1991); 
see Hennessey v. Brown, 7 Vet. App. 143 (1994).  These 
consist of: (1) the care must have been for an adjudicated 
service-connected disability, or for a non service-connected 
disability held to be aggravating an adjudicated service-
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability, or for any illness, injury, or 
dental condition for certain veterans participating in a 
rehabilitation program under 38 U.S.C. Chapter 31, and ; (2) 
the care must have been rendered in a medical emergency, and; 
(3) VA or other Federal facilities or services were not 
feasibly available at the time that the medical services were 
rendered.

It is unclear whether the veteran had been found permanently 
and totally disabled due to service-connected disability 
prior to the relevant hospitalization.  However, competent 
private medical records for the relevant hospitalization show 
that a service-connected disability, atherosclerotic heart 
disease, was treated during the hospitalization.  In this 
regard, it is noted that the reported discharge diagnosis 
included atherosclerotic heart disease.  In addition, medical 
statements from Thomas R. Ahrend, M.D., are competent medical 
evidence to establish that a medical emergency existed.  Dr. 
Ahrend's statements, as well as a statement by the veteran's 
son, also constitute competent evidence that VA medical 
treatment was not feasible.  In a statement dated in July 
1998, Dr. Ahrend reported that the veteran required immediate 
attention for necrotic gangrenous feet and that due to 
disabilities, including the veteran's congestive heart 
failure, it was necessary for him to be "admitted locally 
rather than travel to the nearest VA hospital."  As the 
three necessary elements of the claim for reimbursement of 
unauthorized medical expenses have been established by 
competent evidence, presumed credible for purposes of this 
well-groundedness determination, the claim is deemed to be 
plausible and capable of substantiation.  Accordingly, the 
Board finds that the claim for reimbursement or payment for 
the cost of unauthorized private inpatient hospital care from 
February 16, 1998 through March 13, 1998 is well-grounded.


ORDER

The claim of entitlement to reimbursement or payment for the 
cost of unauthorized private inpatient hospital care for the 
veteran from February 16, 1998 through March 13, 1998, is 
well grounded, and the appeal to this extent is granted.


REMAND

During the above analysis, the Board presumed the credibility 
of the evidence for the purpose of establishing the well-
groundedness of the claim of entitlement to reimbursement or 
payment for the cost of unauthorized private inpatient 
hospital care from February 16, 1998 through March 13, 1998.  
Nevertheless, adjudication of the claim on the merits 
involves weighing the evidence.  In this regard, the Board 
notes several deficiencies that require additional 
development.  

First, the evidence in the record is unclear as to whether 
the veteran had been found to be permanently and totally 
disabled due to service-connected disability.  Unidentified 
VA communications in the claims file indicate that the 
veteran had been found permanently and totally disabled, due 
to service-connected disability, by a November 25, 1991, 
rating decision.  On the other hand, a November 25, 1991, 
rating decision fails to provide such a finding and in fact 
specifies that for compensation purposes the veteran was 
found employable.  


Second, the evidence in the record is unclear as to whether 
or not the veteran was treated for a service-connected 
disability during the relevant hospitalization.  A May 1998 
statement by a VA physician indicates that the relevant 
hospitalization was not for a service-connected disability, 
but was primarily for a below the knee amputation and 
subsequent complications.  The VA physician did not 
specifically reconcile the discharge diagnosis of 
atherosclerotic heart disease or otherwise address the 
veteran's service-connected disabilities, provide that he had 
reviewed the record, or explain his opinion.  

Finally, the evidence in the record is unclear as to whether 
or not the veteran was treated for a medical emergency that 
could not feasibly have been treated at a VAMC.  A June 1998 
statement by the VA examiner indicates that the relevant 
hospitalization was not for treatment of a medical emergency.  
Rather, the VA examiner explained that the treatment 
consisted of a previously planned surgery, that was not 
performed until two days after the veteran was admitted and 
could have been performed at a VA facility.  As noted above, 
in July 1998, the veteran's treating private physician 
indicated immediate care was required.  Again, the VA 
physician failed to specifically provide that he had reviewed 
the record, including Dr. Ahrend's statement, or explain his 
opinion.

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the veteran's 
entire claims file, and determine whether 
or not the veteran had been found totally 
and permanently disabled due to service-
connected disability.  Appropriate 
documentation of any such adjudication 
must be obtained and included in the 
record.  A complete rationale for any 
determination made must be provided.

2.  Then, the RO should forward the 
veteran's claims folder to an appropriate 
VA medical specialist for review, and to 
determine whether it is as likely as not 
that a medical emergency existed prior to 
and during the relevant hospitalization 
that could not feasibly have been treated 
by a VAMC.  If, during step one of the 
remand development the RO determined that 
the veteran had not been found totally 
and permanently disabled due to a 
service-connected disability, the 
appropriate VA examiner should also 
determine whether it is as likely as not 
that the veteran underwent treatment for 
a service-connected disability during the 
relevant hospitalization, to include 
coronary artery disease and hypertension.  
The claims file must be made available to 
and reviewed by the examiner prior to 
when the requested opinions are offered.  
A complete rationale for any opinion 
expressed must be provided. 

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the claim to 
entitlement to reimbursement or payment 
for the cost of unauthorized private 
inpatient hospital care for the veteran 
from February 16, 1998 through March 13, 
1998.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran's Estate should be 
furnished a supplemental statement of the case, and afforded 
a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran's Estate is free to submit any 
additional evidence it desires to have considered in 
connection with the current appeal.  No action is required of 
the Estate until it is notified.

The Estate has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

